 1

 2

 3
                                                                   JS-6
 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
                                                 )
11
     RAUL URIARTE-LIMON,                         ) Case No.: CV 19-01279-CJC(PLAx)
                                                 )
12                                               )
                  Plaintiff,                     )
13
           v.                                    )
                                                 ) JUDGMENT
14                                               )
     ARLA LLC, a California Limited              )
15
     Liability Company; DANIEL                   )
                                                 )
16   VAZQUEZ; and Does 1-10,                     )
                                                 )
17                                               )
                  Defendants.                    )
18                                               )
19

20         This action came before the Court on Defendants’ Motion for Summary Judgment.
21   As set out in the Court’s concurrently issued order, judgment is entered in favor of
22   Defendants on Plaintiff’s ADA claim, and Plaintiff’s Unruh Act claim is dismissed.
23

24         DATED:       January 8, 2020
25                                                __________________________________
26                                                       CORMAC J. CARNEY
27                                                UNITED STATES DISTRICT JUDGE
28


                                                 -1-
